Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5, 10 and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1 and 11, there is no support for the limitation of performing the silicidation and recrystallization concurrently. In paragraphs [0030-0035] at least of the specification, a thermal anneal is performed for silicidation and a laser anneal is performed for the recrystallization. Nothing on the record says they are done concurrently.  The claim will be interpreted accordingly, that the silicidation and crystallization are separate steps. 
Claim 5 is limited to the contact layer being over crystalline semiconductor, when the disclosure teaches that it’s formed over amorphous semiconductor and silicidation and recrystallization occur together. The claim will be interpreted accordingly.
Regarding Claim 10, the contact layer is not formed immediately after implantation, but rather after the mask PR is removed.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Regarding Claim 1, the specification discusses throughout that thermal annealing forms silicide and laser annealing re-crystallizes the amorphous regions. It is not clear how this is done “concurrently” since two separate steps achieve two separate ends.
Examiner notes that if it is intended that the thermal anneal forms silicide and also at least partially re-crystallizes, such a concept is not what is claimed.
Regarding Claim 5, the claim may be interpreted such that a silicide layer physically contacts the crystalline S/D or the contact material does. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 10 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which Claim 7 depends, has crystallization and silicidation done concurrently, and claim 7 they are separate.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 8, 10-14, 17, 20-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20020121654 to Yamamoto in view of U.S. Pat. Pub. No. 20070281472 to Press et al. (Press) and further in view of U.S. Pat. No. 5643826 to Ohtani et al. (Ohtani).
Regarding Claim 1, Yamamoto teaches method for manufacturing a semiconductor structure, comprising: 
forming a first crystalline source/drain (S/D) region [0097] of a first transistor NMOS and a second crystalline source/drain (S/D) region of a second transistor PMOS in or over a substrate 11, wherein the first transistor and the second transistor have different conductive types; 
performing an amorphization A1 on a first exposed  portion of the first crystalline S/D  region and a second exposed  portion of the second crystalline S/D  region concurrently, thereby forming a first amorphous structure 51 from the first exposed portion and a second amorphous structure from the second exposed structure concurrently (see Fig. 9B); 
forming a protecting layer 43 covering the second amorphous structure, wherein the protecting layer is in physical contact with the second amorphous structure; 
after the formation of the protecting layer, performing an implantation A2 over the first amorphous structure thereby forming a first doped amorphous structure from the first amorphous structure; 
(Fig. 9E).  
Yamamoto suggests the formation of silicide in Figs. 6B and 6C and further suggests this process is amenable to silicide formation concurrent with annealing [0056-0060], but does not teach the specifics of silicidation.  
However, in analogous art, Press teaches:
forming a contact material layer 110 over the first crystalline S/D region and the second crystalline S/D  region (S/D 103 of one transistor is shown in Figs. 1A-1C, however it is well known to use CMOS as taught by Yamamoto), wherein the contact material layer is in physical contact with the first doped amorphous structure and the second amorphous structure and after the formation of the contact material layer, performing a thermal anneal 111 on the first crystalline S/D region and the second crystalline S/D region concurrently, thereby forming a silicide layer from the contact material layer and re-crystallizing the first doped amorphous structure[0029].  
It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Press since Yamamoto explicitly suggests silicide formation but is silent regarding the specifics, motivating those of ordinary skill to seek out such teachings.  Press further teaches that bulk (as taught by Yamamoto) and SOI (epitaxial growth, as required by claim 1) are known equivalents (see MPEP 2144.06(I)).
Press does not explicitly teach a laser anneal after the thermal anneal, but leaves the specifics of the anneal process open to application specific requirements [0029].  However, in analogous art, Ohtani teaches that after a thermal anneal, a laser anneal may be applied (Col. 16, lines 63-67).  It would have been obvious to the person of ordinary skill at the time of filing to include the laser anneal after Press’ thermal anneal to improve crystallinity, as taught by Ohtani  in the quoted section.  Ohtani further 
Examiner’s note: as mentioned above, if it is intended that thermal anneal forms silicide and laser anneal re-crystallizes, it is unclear how that distinguishes from the combination of Yamamoto, Press and Ohtani. The thermal and laser anneals would have the identical results as the claimed invention.

Regarding Claim 2, Yamamoto, Press and Ohtani teach the method of Claim 1, but do not explicitly teach that the thermal anneal is performed after the laser anneal, the re-crystallization of the first doped amorphous structure and the re-crystallization of the second amorphous structure are concurrent with the formation of the silicide layer during the laser anneal.  However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04(IV)(C)).  Nothing on the record indicates the annealing will be different if the order of operation is flipped.
  
Regarding Claim 3, Yamamoto, Press and Ohtani teach the method of Claim 1, wherein the temperature of the thermal anneal is in a range of 500°C to 650°C (see above).  

Regarding Claim 4, Yamamoto, Press and Ohtani teach the method of Claim 1, wherein the temperature of the laser anneal is in a range of 800°C to 950°C (the temperature of the laser directly affects the liquid phase epitaxy of the semiconductor material, and may be optimized to meet specific requirements, see MPEP 2144.05(II)(B)).  

Regarding Claim 5, Yamamoto, Press and Ohtani teach the method of Claim 1, wherein the silicide layer is formed from portions of the contact material layer physically contacting the first amorphous S/D  region and the second amorphous S/D  region respectively during the laser anneal and the thermal anneal (see Press Figs. 1A and 1B, 110 is directly contacting amorphous regions 108 for later annealing).  

Regarding Claim 7, Yamamoto, Press and Ohtani teach the method of Claim 1, wherein the thermal anneal is performed immediately prior to the laser anneal, the silicide is formed during the thermal anneal, and the first doped amorphous structure and the second amorphous structure are re-crystallized during the laser anneal (Ohtani, when combined with Press, would similarly cause an identical result as they are identical process steps).  

Regarding Claim 8, Yamamoto, Press and Ohtani teach the method of Claim 1, wherein the contact material layer is formed by conformal deposition (layer 110 is conformal over the surface in Press).

Regarding Claim 10, Yamamoto, Press and Ohtani teach the method of Claim 1, wherein the formation of the contact material layer is performed immediately after the implantation (110 is formed after implantation 109 in Press).

Regarding Claim 11, Yamamoto, Press and Ohtani teach a method for manufacturing a semiconductor structure, comprising: 

performing an amorphization on an exposed portion of the first crystalline S/D  region and an exposed portion of the second crystalline S/D region  concurrently through a first implantation of a first substance to form a first amorphous structure from the exposed portion of the first crystalline S/D  region and a second amorphous structure from the exposed portion o
forming a mask layer covering the second amorphous structure, wherein the mask layer is in physical contact with the second amorphous structure; 
after formation of the mask layer, doping a second substance to a grain boundary barrier between the first amorphous structure and a crystalline lattice of the first crystalline S/D  region, wherein the grain boundary barrier is resulted from the amorphization (Yamamoto’s implant also takes place after amorphization and therefore the implant will similarly reach the grain boundary, see MPEP 2112.01); 
after the doping of the second substance, removing the mask layer; 
after the removal of the mask layer, depositing a contact material layer covering the first crystalline S/D  region and the second crystalline S/D  region, wherein the contact material layer is in physical contact with the first amorphous structure and the second amorphous structure; 
performing a laser anneal to increase crystalline densities of the first crystalline S/D  region and the second crystalline S/D  region concurrently, wherein the contact material (see above rejection of Claim 1).

Regarding Claim 12, Yamamoto, Press and Ohtani teach the method of Claim 11, wherein the performing of the amorphization on the first crystalline S/D  region and the second crystalline S/D  region results in a first reduced crystalline density of the first crystalline S/D  region and a second reduced crystalline density of the second crystalline S/D  region (definition of amorphization).  

Regarding Claim 13, Yamamoto, Press and Ohtani teach the method of Claim 12, wherein the doping  of the second substance results in a third  reduced crystalline density of the first crystalline S/D  region reduced from the first reduced crystalline density of the first crystalline S/D  region (any implantation will inherently further reduce crystalline structure and further amorphize).  

Regarding Claim 14, Yamamoto, Press and Ohtani teach the method of Claim 13, wherein the crystalline density of the first crystalline S/D structure is increased from the third reduced crystalline density during the laser anneal (definition of recrystallization).  

Regarding Claim 11, Yamamoto, Press and Ohtani teach a method for manufacturing a semiconductor structure, comprising: 
forming a first crystalline S/D region of a first transistor and a second crystalline S/D  region of a second transistor in or over a substrate by epitaxial growth, wherein the first transistor and the second transistor have different conductive types, and the first crystalline S/D  region includes a first original crystalline density, and the second conductive region includes a second original crystalline density; 

exposing the first crystalline S/D  region and the second crystalline S/D  region (spacers 16 are formed by deposition and etchback); 
after exposing the first crystalline S/D region and the second crystalline S/D region, increasing amorphous densities of a first exposed  portion of the first crystalline S/D  region and a second exposed portion of the second crystalline S/D region concurrently by performing an implantation A2;
 after the implantation, covering the second crystalline S/D  region and the spacer with a mask layer introducing a dopant  to a grain boundary barrier between the first exposed  portion and a first bottom portion of the first crystalline S/D region, wherein the grain boundary barrier is resulted from the implantation, and the first bottom portion maintains the first original crystalline density during the implantation and introduction of the dopant; 
after introduction of the dopant, removing the mask layer; 
after removal of the mask layer, depositing a contact material layer on the first crystalline S/D  region and the second crystalline S/D region; and 
after deposition of the contact material layer, performing a laser anneal thereby decreasing the amorphous densities of the first exposed portion and the second exposed  portion and transforming the contact material layer to a silicide layer concurrently with the decreasing the amorphous densities, wherein the contact material layer or the silicide layer is in physical contact with the first crystalline S/D region and the second crystalline S/D region during the laser anneal (see above rejection of Claim 1).  
  
  
Regarding Claim 20, Yamamoto, Press and Ohtani teach the method of Claim 17, wherein the exposing of the first crystalline S/D region and the second crystalline S/D  region comprises: 
performing a directional etching to remove portions of the linear layer directly over the first crystalline S/D region and the second crystalline S/D region (although not explicitly shown by Yamamoto, this process of forming spacers 16 is notoriously well known in the art of semiconductor manufacturing, so much so that the references omit it for clarity).  

Regarding Claim 21, Yamamoto, Press and Ohtani teach the method of Claim 1, wherein at least one of germanium, silicon and noble gases is used in the amorphization.  

Regarding Claim 22, Yamamoto, Press and Ohtani teach the method of Claim 1, but do not explicitly teach that the depth of the first crystalline S/D  region is in a range of 40-60 nanometers and the depth of the second crystalline S/D  region is in a range of 40-60 nanometers.  However, mere changes in size without a showing of new or unexpected results is not inventive (MPEP 2144.04(IV)(A))  

Regarding Claim 23, Yamamoto, Press and Ohtani teach the method of Claim 11, wherein the depth of the first amorphous structure is in a range of 5-10 nanometers and an ion energy of the implantation is in a range of 3 keV to 10 keV (Yamamoto teaches 10-60 nm and 10-60 KeV, see MPEP 2144.05(I)).  

Regarding Claim 24, Yamamoto, Press and Ohtani teach the method of Claim 11, wherein the first substance comprises one or more of germanium, silicon and noble gases, and the second substance includes boron.  
Regarding Claim 25, Yamamoto, Press and Ohtani teach the method of Claim 20, wherein remaining portions of the linear layer become a spacer, the spacer has a first surface contacting a gate structure and a second surface opposite to the first surface, and a top of the first surface is higher than a top of the second surface (see spacer 16).  

Regarding Claim 27, Yamamoto, Press and Ohtani teach the method of Claim 12, wherein the crystalline density of the second crystalline S/D structure is increased from the second reduced crystalline density during the laser anneal (definition of recrystallization).   
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812